TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 9, 2016



                                    NO. 03-16-00683-CR


                             Charles Raymond Lee, Jr., Appellant

                                              v.

                                 The State of Texas, Appellee




     APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court. Having reviewed the record, it

appears that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.